Citation Nr: 0108551	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-07 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for periods of enrollment from January 3, 1994 to 
December 15, 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



INTRODUCTION

The veteran served on active duty from service from May 1966 
to May 1968.  The claimant is the veteran's son.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 1999 decision letter from the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The claimant was born on September [redacted], 1973 and is the 
son of the veteran.

2.  In a July 1998 hearing officer's decision, the veteran 
was awarded a permanent and total rating based on a service-
connected disability effective April 18, 1994.

3.  On October 7, 1999, the RO received the claimant's VA 
Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance.

4.  On October 7, 1999, the RO received verification of 
enrollment from University of Florida, certifying that the 
claimant had been enrolled from January 3, 1994 to December 
15, 1995. 


CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35 for periods of enrollment from 
January 3, 1994 to December 15, 1995, have not been met.  38 
U.S.C.A. § 3512 (West 1991); 38 C.F.R. §§ 21.1029(b), 
21.3021, 21.3030, 21.3041, 21.4131(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the claimant in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the claimant and his representative were given notice 
of the information and evidence necessary to substantiate the 
claim.  There were no additional records, other than those 
already of record, identified by the claimant.  A copy of the 
rating decision indicated that the claimant's father was 
awarded a permanent and total rating.  Enrollment 
certifications from the period in question are of record.  
Thus, the Board finds that all relevant facts on this issue 
have been properly developed and the duty to assist has been 
met.  38 C.F.R. § 3.159; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The claimant contends that as his basic eligibility for 
Chapter 35 benefits was established effective April 18, 1994, 
he should receive retroactive Chapter 35 benefits for 
verified periods of enrollment from January 1994 to December 
1995.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 1991); 38 C.F.R. § 21.3021 (2000).  The issue in this 
case is not whether the claimant is eligible for Chapter 35 
benefits.  Rather, the issue that must be decided here is 
what is the proper commencing date for the award of Chapter 
35 educational assistance benefits.

The Board observes that effective June 3, 1999, substantive 
changes were made to the criteria for establishing commencing 
dates of an award of Chapter 35 educational assistance 
benefits.  As this claim was received in October 1999, only 
the new regulations are applicable in this instance.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
 
According to the regulations effective June 3, 1999, in 
pertinent part, for Chapter 35 awards, if the award is the 
first award of educational assistance for the program of 
education the eligible person is pursuing, the commencing 
date of the award of educational assistance is the latest of: 
(i) the beginning date of eligibility, as determined by 38 
C.F.R. § 21.3041 or 21.3046, whichever is applicable; (ii) 
one year before the date of the claim as determined by 38 
C.F.R.§ 21.1029; (iii) the date the educational institution 
certifies; or (iv) the effective date of approval of the 
course, or one year before the date VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.4131(d) (2000).  

In July 1998, the veteran was awarded permanent and total 
disability based on his service-connected disability 
effective April 18, 1994, and entitlement to Chapter 35 
Dependents' Educational Assistance was also awarded.  On 
October 7, 1999, the RO received the claimant's Application 
for Survivors' and Dependents' Education Assistance and 
college transcripts from University of Florida verifying that 
the claimant had been enrolled from January 3, 1994 to 
December 15, 1995.  By VA letter dated in November 1999, the 
claimant was notified that he was not eligible for 
retroactive payment of educational assistance benefits under 
Chapter 35, Title 38, United States Code, for the period from 
January 3, 1994 to December 15, 1995 because his enrollment 
certification and claim for benefits was received more than 
one year after the enrollment period.  

Under the regulations in effect after June 3, 1999, the Board 
initially finds that the eligibility provisions of 38 C.F.R. 
§ 21.3041 appear to be applicable to this case as the 
claimant is a child of the veteran.  (The provisions of 38 
C.F.R. § 21.3046 pertain to eligibility of a veteran's 
spouse).  The provisions of 38 C.F.R. § 21.3041(b)(2)(ii) 
provide an eligible child may have a beginning date later 
than that of the basic beginning date if the effective date 
of the total disability rating occurs after the child has 
reached 18 but before the child reached age 26, then the 
beginning date of eligibility will be the effective date of 
the rating or date of notification to the veteran, whichever 
is more advantageous to the eligible child.  38 C.F.R. 
§ 21.3041(b)(2)(ii) (2000).  However, the Board notes that 
the revised provisions state that the commencing date of the 
award of educational assistance is the latest of: the 
beginning date of eligibility, the date one year before the 
date of the claim, or the date the school certifies 
enrollment began.  38 C.F.R. § 21.4131(d) (2000).  (As there 
does not appear to be a dispute as to approval of the course 
in question, the Board finds that the provision pertaining to 
approval of the course is not applicable in this instance.)  

The claimant argues that the provisions of 38 C.F.R. 
§ 21.3041(b)(2)(ii) appear to provide for retroactive 
benefits and should be applicable in this case.  Basically, 
the claimant argues that he could not meet the requirements 
in this case as the benefits did not exist until 1998, and 
that in retroactive cases, the one-year rule should not take 
effect until the benefits exist.  He maintains that he 
attended school from 1994 to 1995 and filed for Chapter 35 
shortly after his father's award of permanent and total 
disability.  However, according to 38 C.F.R. § 21.1029, the 
date of a claim is the date on which a valid claim or 
application for educational assistance is filed with the VA 
for the purposes of determining the commencing date of an 
award of that educational assistance.  Additionally, 38 
C.F.R. § 21.1029 defines a formal claim as when the claimant 
files with the VA and the claim is a claim for educational 
assistance.  See 38 C.F.R. § 21.1029 (2000).

As the claimant's application for dependents' educational 
assistance and enrollment certifications were not received 
until October 7, 1999, the proper commencing date for the 
claimant's award of Chapter 35 educational assistance 
benefits under the revised regulations would be October 7, 
1998, the date one year before the date of the claim, as that 
is the latest of the applicable dates.  See 38 C.F.R. 
§ 21.4131(d) (2000).   

The Board acknowledges the claimant's argument that he could 
not meet the requirements in this case because the benefits 
did not exist until 1998, and therefore, the one-year rule 
should not take effect.  Thus, while the Board is sympathetic 
to the claimant's arguments, the Board notes that similar 
arguments were clearly rejected by the Court in Erspamer v. 
Brown, 9 Vet. App. 507, 509-510 (1996).  In Erspamer, the 
Court found that the intent of that statute was clear on its 
face.  In that case, the appellant sought educational 
assistance under Chapter 35 for a law school education he had 
completed several years prior to the RO granting service 
connection for the cause of the veteran's death.  The 
appellant in Erspamer argued that if not for the RO's delay 
in granting service connection for the cause of his father's 
death, that he would have been entitled to educational 
assistance for his law school education.  The Court rejected 
the appellant's arguments, holding that there was simply no 
legal basis to award educational assistance benefits many 
years after the period of eligibility, and to hold otherwise 
would conflict with the express intent of Chapter 35.  Id.  
The Court in Erspamer remarked that Chapter 35 benefits were 
instituted to provide dependents educational opportunities 
which would otherwise be impeded or interrupted for reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such dependents are aided in 
obtaining the education status which they might have aspired 
to and obtained but for the disability or death of such 
parent.  Id. at 509.  Likewise, in the instant case, there is 
nothing in the record to indicate that the claimant's 
education has been impeded or interrupted by any reliance 
upon any action of VA in regard to the veteran's claim for a 
total and permanent disability.  

While the Board is cognizant of the claimant's arguments, the 
regulatory criteria and legal precedent governing eligibility 
for Chapter 35 educational benefits are clear and specific, 
and the Board is bound by them.  The Board notes that, 
ultimately, the act of filing a claim rests with the 
claimant.  The Court has clearly established that a claim 
must be filed.  See Wells v. Principi, 3 Vet. App. 307 
(1992).  

Under governing law, there is no basis on which to grant the 
claimant the retroactive Chapter 35 benefits that he is 
seeking.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The claim for a retroactive award of educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, for enrollments between January 3, 1994 and December 
15, 1995 is denied.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

